Citation Nr: 1208815	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  04-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disease, to include hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, denied service connection for cardiac arrhythmia.  Through subsequent rating decisions the issue was expanded to include secondary service connection based on a claimed etiological relationship to PTSD. 

In September 2005, the Veteran testified during a Travel Board hearing at the RO before a Veterans Law Judge.  The original hearing judge has since retired, and the Veteran elected the opportunity for another hearing before the judge who would ultimately decide this case.  In September 2010, a second Travel Board hearing was held before the undersigned.  Transcripts of both proceedings are part of the record.

During this appeal, in a July 2007 rating decision, the RO granted a then pending claim for service connection for PTSD.  Hence, that matter is no longer before        the Board.

This case has a lengthy procedural history of remand actions undertaken by              the Board for purpose of additional development, the most recent to consist of an October 2010 Board remand.  In October 2010, the Board remanded the case for further evidentiary development. The Board is satisfied the requested development has been accomplished and will proceed with appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  Following completion of the remand objectives, the RO (via the Appeals Management Center (AMC)) continued the denial of Veteran's claim through a December 2011 Supplemental Statement of the Case (SSOC), and returned the matter to the Board for appellate disposition.    



FINDINGS OF FACT

1. The Veteran does not have a current condition recognized by any evaluating treatment provider as a cardiovascular disability.

2. Assuming arguendo that atrial PACs (early atrial heartbeat) and similar manifestations comprised a disability in some form, this condition still is not etiologically related to military service, or to service-connected PTSD. 


CONCLUSION OF LAW

The criteria are not met for service connection for cardiovascular disease, to include hypertension, to include as secondary to service-connected PTSD. 38 U.S.C.A.             §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008, removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from July 2004 through June 2008, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Moreover, an addendum to the VCAA letters provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent.  The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a) (West 2002) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In this instance, the July 2004 VCAA notice correspondence was issued prior to the September 2004 rating decision on appeal, and therefore comported with the standard for timely notice.  The March 2006 and subsequent VCAA notice letters were issued to the Veteran following the RO rating decision on appeal, and technically did not meet the definition for what constitutes timely notice.  This notwithstanding, the Veteran has had the opportunity to respond to the most recent June 2008 notice correspondence well in advance of the December 2011 SSOC, which readjudicated the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  Moreover, there is no indication of any further available information or evidence to obtain to support the Veteran's claim.  Thus, the Veteran has had the full opportunity to participate in the adjudication of this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs) and VA outpatient records.  There is no indication of outstanding private treatment records. The Veteran has undergone VA Compensation and Pension examinations regarding the issue of service connection for a cardiovascular disorder.  See 38 C.F.R.                  § 3.159(c)(4)(2011).  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, in support of his claim, the Veteran provided several personal statements.  He testified at Travel Board hearings.  The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances,  no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

The applicable VA law also provides for secondary service connection. In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when  it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).     

Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition)                       is compared to the current level of severity of the nonservice-connected disease or injury.  The evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.  See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

Recounting the factual background of the instant case, in June 2003 the Veteran's   spouse filed a statement on his behalf indicating her belief that the Veteran's psychological stress (itself related to his military service) had caused heart problems.  She indicated that the Veteran was admitted to a VA medical facility in St. Louis in 1996 where it was discovered that he had an arrhythmia, and physicians told him that the condition was stress-related.  The Veteran, himself, described a similar cardiovascular condition in his correspondence received January 2004.

By the Veteran's account, through a May 2004 statement, he contended that his service discharge physical had indicated both low blood pressure and an irregular heartbeat.

The documented treatment history indicates a three-day hospitalization in July 1996 following abrupt onset of global weakness, presyncopal.  The diagnosis on discharge was ventricular bigeminy, nonsustained, paroxysmal; and chronic asymptomatic hypoglycemia. 

Records of VA outpatient treatment show in May 2004 a medical history recorded of taking metroprolol and paxil for arrhythmia and PTSD.  The history also included a question of bigeminy arrhythmia diagnosed in 1995, controlled with beta blockers.  The assessment was, in relevant part, cardiac arrhythmia.  The following month an echocardiogram (EKG) was conducted, which showed some right heart enlargement and no other abnormalities.  In July 2004, a transesophageal EKG was completed, which showed a normal study.  An August 2004 cardiology consult reflects that the Veteran presented with occasional palpitations in which he had a heavy feeling in his arms and extreme fatigue during and for a short period after the episodes subsided. 

Thereafter, in relevant part, VA outpatient records from April 2009 onwards contain intermittent reference to an assessment of hypertension.  An April 2010 report            in particular denotes an assessment of hypertension "controlled/overcontrolled" that remained asymptomatic.  Notably, a cardiology consult report from the next month indicates an impression of "no cardiac symptoms; normal cardiovascular exam," and questions why the Veteran was referred to a cardiologist.

The Veteran underwent VA Compensation and Pension examination in April 2009 conducted by a cardiology fellow.  As to pertinent history, the Veteran reported having a history of arrhythmia that was first diagnosed 13 to 14 years ago due to complaints of severe fatigue without associated palpitations, chest pain, dizziness, or shortness of breath.  The Veteran stated that during this VA hospitalization he  did not experience palpitations, but had severe fatigue episodes lasting up to 15 minutes at a time, improving, then returning.  He was placed on metoprolol at that time without additional anticoagulation, which improved the severity and frequency of episodes.  He did not describe that these episodes occurred while on active duty.            The symptoms described occurred randomly but mostly once every two to three months without limitation in the interim.  There was no syncope, headache, nausea or vomiting, or shortness of breath or limitation of exercise capacity otherwise.           The Veteran was able to engage in all activities as he wished during episodes.         Also noted was a 35-plus pack-year smoking history, now smoking one-half to       one pack per week. 

The VA examiner then proceeded to recount several VA cardiovascular system studies that had been conducted in the past few years [duplicative of what corresponding records of VA outpatient treatment also show].  An August 2007 exercise stress test resulted in the impression of normal myocardial imaging, and left ventricular ejection fraction normal.  A July 2007 holter monitor placement resulted in a benign study, with no signs of ventricular arrhythmia.  There was a slightly higher number of premature atrial contractions (PACs) than normal, but otherwise the study was normal over a 24-hour period.  An August 2007 cardiac stress test showed normal blood pressure response, average functional capacity on exercise testing, no dysrhythmias, and no complications.  The test was also negative for EKG manifestation of myocardial ischemia. 

The VA examiner then proceeded to comment that after review of the Veteran's service treatment records, there was no clear documentation of an identified recurring arrhythmia with the possible exception of transient arrhythmia during Stevens-Johnson episodes which were mentioned, however, no EKGs or other clear documentation of such an occurrence was available.  According to the examiner,     as such, it could not be concluded without resorting to speculation that any identified arrhythmia could be linked as occurring during or due to the Veteran's active duty service.  As the Veteran's recollection of his arrhythmia began well after his active duty service, it was less likely as not his arrhythmia was related to service-connected duty.  As was evidenced as well, the Veteran had stress tests which revealed no ischemia, EKGs which revealed normal left ventricular systolic function without atrial enlargement, no prior history of coronary artery disease, diabetes mellitus, or hypertension.  While the Veteran had a recent holter monitor study which revealed somewhat greater than normal number of premature atrial contractions (atrial arrhythmias), this did not constitute a particular diagnosis.       As had been opined by one of his VA treating cardiologists, the Veteran's more recent complaint of dizziness was not likely cardiac in origin as his holter was otherwise benign and he had a structurally normal heart.  Regardless, PACs unless much more frequently associated with significant tachycardia or continuous runs would not be expected to result in such severe symptoms as had led the Veteran to be hospitalized 13 to 14 years previously.  As such, aside from PACs on his holter monitor and documentation from his hospitalization in 1996 where he experienced nonsustained, paroxysmal ventricular bigeminy there was no other specific cardiac condition which could be diagnosed at that time with the available evidence.     With regard to a June 2007 psychologist's assessment that the Veteran was suffering from moderate PTSD, any significant stressor could increase the likelihood of atrial and/or ventricular arrhythmias.  However, isolated atrial and/or ventricular premature beats or isolated transient bigeminy was not necessarily diagnostic of a pathologic condition and was, typically, not expected to result in sustained and recurring symptoms particularly when they were noted only occasionally.  While relatively benign holter monitors might not capture all arrhythmic activity and may reveal very little when in fact more exists, they were a reasonable approximation of potential arrhythmic burden and had utility.  Overall, while it was at least as likely as not that the Veteran's PTSD and the associated stress and anxiety might contribute in some fashion to an increased occurrence of atrial and/or ventricular arrhythmias, these types of isolated and transient non-sustained arrhythmias were not expected to produce such sustained and profound symptoms as had been described by the Veteran.  However, with that being stated, on occasion depending on the frequency and nature of arrhythmia, other factors not readily accounted for included volume status, general health, medication effects, stress level and activity at time of symptoms, these benign arrhythmias might recur in such a manner as to result in symptoms and did so only on rare occasion. 

In November 2009, a VA addendum medical opinion was obtained, intended to further resolve the etiology of a claimed cardiovascular disorder.  The VA examiner (a different examiner from the one who conducted the April 2009 VA exam) indicated on review of VA outpatient records that the Veteran had been followed for palpitations for more than 10 years, but never had syncope or episodes of sustained tachycardia.  Previous holters had always shown frequent PACs but had otherwise been normal.  The Veteran reportedly still had occasional palpitations lasting 5 to 15 minutes every couple of months.  The VA examiner then recounted the results of recent VA outpatient test procedures [again, duplicative and fully representative of what existing VA outpatient treatment records show].  A holter monitor study from May 2009 showed no significant ventricular ectopy; and frequent atrial ectopy but no sustained paroxysmal atrial tachycardia (PAT) seen. An August 2009 EKG showed normal left ventricular systolic function, and right ventricular enlargement, with no pericardial effusion, trace tricuspid insufficiency, and mild pulmonary hypertension.  

The impression given was that the Veteran did not have a diagnosable heart condition.  As to the clinical findings obtained through the August 2009 EKG study, the VA examiner considered it normal to have these findings.  According to the examiner, the Veteran had a structurally normal heart as shown by EKG that year. He had frequent early, etopic atrial beats that had been seen on holter on multiple occasions.  These early beats, PACs, could be seen in normal, healthy subjects. Literature review showed normal health subjects to have up to 100 PACs per hour, and this number increased with age.  Certain medical conditions and situations could increase the numbers of these PACs, including mitral stenosis and coronary artery disease.  The Veteran had neither of these disease states.  He did, however, smoke and had done so for many years.  He also had underlying chronic obstructive pulmonary disease (COPD).  Both of these conditions could increase the frequency of PACs, and this had been documented as a cause of the Veteran's palpitations in prior cardiology notes.  In a Veteran of his age, with similar risk factors, smoking history, and lung disease, the number of PACs seemed appropriate.  There was no evidence of significant atrial arrhythmia on his last two holter studies.  With regard to the Veteran's PTSD, after literature review there was no conclusive evidence that PTSD or stress disorders were the cause of PACs.  While there may have been an association with atrial arrhythmias, this was seen and had been proven with atrial fibrillation and atrial flutter, not just increased PACs.  As stated, the likely underlying etiology of the Veteran's palpitations/PACs seemed to be secondary to ongoing, chronic tobacco use and resulting lung disease.  Stress could theoretically increase the frequency of the PACs, but the examiner thought that the Veteran's other medical conditions were clearly the overriding contributors to his palpitations. According to the examiner, it would be speculative to state that the Veteran's mild PTSD was the source of his palpitations given the fact that he continued to smoke and had COPD.  PTSD in the examiner's opinion was a minimal contributor to his palpitations at that time.

In the most recent remand in October 2010, the Board directed that the Veteran undergo still one further VA examination to determine if he had any diagnosable cardiovascular disorder, including hypertension (given recent VA treatment notations to this effect), which could have a clinical relationship to his service-connected PTSD. 

The Veteran underwent the requested new VA Compensation and Pension examination in December 2010.  The VA examiner indicated that his particular examination was intended to have a focus upon claimed hypertension, when in fact the Veteran himself noted that he did not have hypertension.  It appeared to the examiner from the available treatment records and the Veteran's subjective report that he did not actually have hypertension.  The Veteran did describe "extra beats" along with feeling very tired and his arms and legs feeling "heavy."  He was not able to note the frequency of events as it changed regularly.  He first noted these symptoms in 1995.  He denied chest pain, shortness of breath, dizziness and syncope.  There was a history of tobacco use one pack per day for 40 years.               He drank three cups of coffee per day.  There were no prior episodes of myocardial infarction, congestive heart failure, or acute rheumatic heart disease.  There was no prior history of cardiac surgery.  As to physical activity, the Veteran reported that he could walk up one flight of stairs at that time without difficulty, and did not know if he could walk up two flights of stairs, or lift 50 pounds.  On physical examination, blood pressure was 100 (systolic) over 60 (diastolic).  The results of 2009 holter monitor and EKG studies were recounted. 

In his diagnostic summary, the VA examiner indicated that he was asked to comment on the significance of hypertension and PTSD, but the Veteran did not have hypertension.  From what the examiner could tell, the Veteran also did not have any type of cardiovascular disease.  The Veteran did have frequent premature ventricular contractions (PVCs) and PACs, and brief runs of PAT were noted on a holter; however, they were not noted on stress tests in 2007 and 2009 so he did not appear to have exercise induced arrhythmias.  There was no clear evidence without structural heart disease if there was any prognostic or clinical significance of this.    It was known that smoking and caffeine (coffee) were potential causes of PACs, brief PAT, and PVCs, or could increase their frequency.  There was conflicting data on whether stress and fatigue could increase frequency of PACs, PVCs and brief PAT.  Overall data was stronger for correlation with tobacco and caffeine use then with stress and fatigue.  According to the VA examiner, it was less likely than not that PACs, PVCs and brief PAT were related to PTSD and more likely related to chronic tobacco and caffeine use.  The VA examiner cited to three instances of medical journal literature in support of this conclusion. 

Having carefully reviewed all of the foregoing in light of the criteria for establishing service connection, the Board reaches the conclusion that the instant claim must be denied.  The comprehensive review of the evidence shows a diagnostic history which at times is complex, beginning with the Veteran's initial treatment instance for reported cardiovascular symptomatology in 1996, but what becomes increasingly apparent on scrutiny of the record is the general absence of clinical findings that comprise a recognized and current cardiovascular disability for which service connection may be claimed.  In all claims for service-connected compensation, there is a fundamental initial criterion that must be met, this being competent evidence of a present disability. VA law requires this before any further consideration of the issue at hand.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (noting that "[C]ompensation for service-connected injury is limited to those claims which show a present disability.");  Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.").  In this case, there is little objective evidence that the Veteran has a current cardiac disorder, including but not limited to hypertension.  Indeed, fortunately for him, the evidentiary findings suggest to the contrary.  There is near universal agreement of the VA Compensation and Pension examiners on this, including with reference to the numerous clinical studies conducted in support of these VA examinations, and as substantiated by other ongoing VA outpatient studies. 

Perhaps the best statement of this comes from the November 2009 VA examiner, who specifically opined that the Veteran did not have a "diagnosable heart condition."  Whereas there were a few slight aberrations on an EKG study, these findings were still within the normal range.  Otherwise, the Veteran had a structurally normal heart.  If there were any possible objective clinical findings which might correlate to the precipitating symptoms the Veteran had described,        it was that the Veteran had a large number of PACs (early atrial beats) per hour -  yet the examiner was sure to clarify that this symptomatology itself was entirely normal, and not suggestive of any cardiac pathology.  In sum, the Veteran's cardiovascular state of health, to his benefit, was a good one.  Meanwhile, a subsequent December 2010 VA exam found premature ventricular contractions (PVCs) along with the PACs and brief runs of paroxysmal atrial tachycardia (PAT), but once again this was deemed essentially normal, and the overriding conclusion expressed was that the Veteran had no form of cardiovascular disease.  Indeed, the additional condition which the December 2010 VA examiner was sent to evaluate, hypertension, was not even clinically present, this finding due in part to the Veteran's own honest and accurate reporting history (which the Board appreciates in the adjudication of this claim), along with the notable absence of objective findings to support his conclusion from the documented treatment record.              The consistent VA exam history consequently establishes at or near a normal state of cardiovascular health.

Moreover, the record also does not indicate or suggest that the Veteran has a current cardiovascular disability that is directly related to military service, or otherwise secondarily related to a service-connected disability, in this case, his service-connected PTSD.  Assuming for argument's sake that the Veteran's PACs with PVCs and brief runs of PAT were considered as standalone indicators of some type of cardiac abnormality (which the various VA examiners have repeatedly indicated are not a form of recognized pathology), this course of symptomatology has been readily attributed to factors outside of the realm of service and/or service-connected disability.  Instead, this symptomatology has been attributed to nonservice-related factors, the November 2009 VA examiner identifying a history of smoking and associated chronic lung disease as contributing reasons.  The December 2010 VA examiner likewise attributed the underlying increase in number of PACs and similar manifestations to tobacco usage.  In the one possible contrary finding, the April 2009 VA examiner noted a potential correlation between a psychological stressor (such as that associated with service-connected PTSD) and cardiac arrhythmias, but even that observation was limited by the examiner's more general finding that any such relationship was wholly out of proportion to the range and breadth of cardiac problems described by the Veteran, and thus not likely representative of what went on in this particular case.  Ultimately, any such connection this April 2009 VA opinion might help establish between PTSD and cardiac arrhythmias is also severely limited by the fact that the examiner never considered the Veteran's smoking history and restrictive lung disease as the more likely available explanation for symptomatology shown.  See generally, Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (finding that the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances).

Again, this is all even assuming that an elevated number of PACs, PVCs and brief PAT runs are undesirable consequences - the consensus among the examiners has been that this condition is generally normal.  If nothing else however, there is no tenable basis to demonstrate a linkage between the Veteran's PACs with similar ventricular manifestations, and service or service-connected disability.  The very possibility of an association to military service is ruled out by the fact that the Veteran had no sort of documented arrhythmia or cardiac condition in service (including on actual review of his military separation examination report), nor has he reported having the same.  Also, the 1996 hospitalization discharge diagnosis while mentioning cardiac arrhythmia is the only report of its kind expressing the diagnosis that definitively, and is dated more than 25 years post service, too late to suggest by itself an initial onset therein.  Indeed, more recent evaluation strongly questions the validity of this initial diagnosis in any event.  Likewise, a linkage to service-connected PTSD is ruled out for the aforementioned reasons, on a secondary basis.  This notwithstanding, the overriding factor in the Board's decision remains the lack of plausible evidence of a current cardiovascular disability to substantiate the claim. 

The Veteran has submitted no competent medical evidence contrary to the examination findings cited above.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of is claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits).

In reaching this conclusion, the Board observes that the Veteran, as a lay person, is competent to note what he experiences, including fatigue.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question of whether the Veteran has a current cardiovascular disability related to service or a service-connected disability is a question unlike testimony as to the presence of a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  

While the Veteran is competent to report what he experiences, such as fatigue, he is not competent to render a diagnosis or opinion as to the etiology of any cardiovascular disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis or opinion as to the etiology of a cardiovascular disability.   See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In the present case, the Board gives more credence and weight to the opinion rendered by the VA examiners.  These examiners rendered their findings after extensive evaluation of the Veteran and review of the claims folder.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion that refutes the findings of these medical professionals.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

For these reasons, the Board is denying the instant claim.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for cardiovascular disease, to include hypertension, to include as secondary to service-connected PTSD, is denied. 



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


